DETAILED ACTION
Response to Amendment
The Amendment filed April 24, 2022 has been entered. Claims 13 – 25 are pending in the application with claims 1 – 12 being cancelled and 13 – 25 being newly added. The amendments to claims 1 – 12 (now cancelled) have overcome the claim objections and the 112 rejections set forth in the last Non-Final Action mailed December 24, 2021. However please note that, since the newly added claims 13 – 25 are similar to originally presented claims 1 – 12, some of the 112 rejections set forth in last Non-Final Action mailed December 24, 2021 for claims 1 – 12 were not overcome (as discussed below for newly presented claims).
Claim Objections
Claims 13 – 25 are objected to because of the following informalities. Appropriate correction is required.
Claim 13, line 3 in step (f): “the one stroke” should read --the first single stroke--. 
Claim 13, lines 2-3 in step (g): “the one stroke” should read --the second single stroke--.
Claim 13, lines 1-2 in step (i): “the first single stroke of the piston pump from the first dead center position to the second dead center position” should read --the first single stroke of the piston pump from the first dead center position to the second dead center position with the piston pump delivering the liquid medium to the consumer--.
Claim 13, lines 2-3 in step (j): “from the first dead center position to the second dead center position” should read --from the second dead center position to the first dead center position--.
Claim 13, lines 1-2 in step (k): “the second single stroke of the piston pump from the second dead center position to the first dead center position” should read --the second single stroke of the piston pump from the second dead center position to the first dead center position with the piston pump delivering the liquid medium to the consumer--.
Claim 17, line 2: “the beginning” should read --a beginning--.
Claim 21, line 2: “if a deviation in a current measure of the leakage time” should read --if a deviation of the leakage time--.
Claim 22, line 2: “positionof” should read --position of--.
Claim 24, last two lines: “comprising two check valves wherein one check valve is open and the other check valve is closed” should read --comprising two check valves wherein one of the two check valves is open and other of the two check valves is closed--.
Claims 14 – 25 are objected to for being dependent on claim 13.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 – 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 13 is ineligible.
Step 1: Claim 13 is directed to a method of determining/calculating the delivered volume of the medium to the consumer by following the recited steps (a) – (l). 
Step 2A Prong One:
The limitation(s) of measuring leakage times and times, as drafted in steps (c), (e), (i) and (k), is a process that, under its broadest reasonable interpretation, covers an action of limitation in the mind. For example, “measuring time” in the context of this claim encompasses the user manually “counting time in mind while visualizing the piston going from top to bottom or bottom to top” or “counting time using a stopwatch while visualizing the piston going from top to bottom or bottom to top”. These limitations falls within the “Mental Processes” grouping of abstract ideas
The limitation(s) of calculating quotients, as drafted in steps (f)-(g), is a process that, under its broadest reasonable interpretation, covers an action of arithmetic calculation (division) between two values. Thus, the limitation(s) fall within the “Mathematical Concept” grouping of abstract ideas. In addition, “quotient/division” in the context of this claim encompasses the user manually “calculating a quotient/division” between two known values in mind. Note that even if most humans would use a physical aid (e.g., pen and paper or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, the limitation(s) also fall within the “Mental Processes” grouping of abstract ideas.
The limitation of calculating effectively delivered volume, as drafted in step (l), is a process that, under its broadest reasonable interpretation, covers an action of arithmetic calculation (division, multiplying, subtracting and adding) between the above recited measured [in steps (c), (e), (i) and (k)] and calculated values [in steps (f)-(g)]. Thus, the limitation fall within the “Mathematical Concept” grouping of abstract ideas.
 Accordingly, the claim recites the limitations that falls under several judicial exceptions (mathematical concept and mental processes). As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for purposes of further discussion, the limitations in claim 13 are considered as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application. 
Besides the abstract idea, the claim recites an additional elements in steps (a), (b), (d), (h) and (j) {the additional elements reciting in brief “providing a pump (double acting pneumatically driven piston pump) and reciprocating the piston between two strokes”}. 
The additional features, in brief, of “providing a pump (double acting pneumatically driven piston pump) and reciprocating the piston between two strokes” represents mere data gathering (obtaining the various values) that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process and abstract mathematical concept).
Furthermore, the claim only recites to calculate “various values” and plugging it into a mathematical equation for calculating the delivered volume. The claim fails to disclose how exactly this equation is applied to the pneumatically driven piston pump provided with constant pressure. In other words, this claim does not explain how exactly the calculated delivered volume is fed back into the pneumatically driven piston pump to control the operation of the pneumatically driven piston pump. There is no mention of any structural elements that would be capable of firstly, calculating the result of the recited equation and secondly, utilizing this calculated result to control the operation of the pump. Therefore, these additional limitations fail to meaningfully limit the claim because it does not require any particular application of the recited calculation(s), and is at best the equivalent of merely adding the words “apply it” to the judicial exception. The claim is therefore directed to the judicial exception.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
As discussed above with respect to Step 2A Prong Two, the claim recites additional elements, which does not require any particular application of the recited volume calculation to controlling the operation of the pneumatically driven piston pump and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The claim is not patent eligible.
Claims 14 – 25 are ineligible 
The dependent claims do not provide a remedy to the 101 problem and are also directed at an abstract idea without significantly more. The dependent claims do not recite anything that would amounts to significantly more than the abstract idea itself. The dependent claims are merely reciting an embellishment of the abstract idea, which is not sufficient to transform the ineligible abstract idea into a patent eligible invention. It is just a further characterization of the judicial exception itself.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 13 – 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement. AriadPharms., Inc. v. EliLilly & Co., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63 (Fed. Cir.1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention. Vas-Cath, 935 F.2d at 1562-63; Ariad, 598 F.3d at 1351.   The written description requirement of 35 U.S.C. 112, first paragraph applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349. As stated by the Federal Circuit, "[a]lthough many original claims will satisfy the written description requirement, certain claims may not." Ariad, 598 F.3d at 1349; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46 (Fed.Cir. 2005); Regents of the University of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. See Ariad, 598 F.3d at 1350; Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170 (Fed. Cir. 1993) (rejecting the argument that "only similar language in the specification or original claims is necessary to satisfy the written description requirement"). In addition, original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries.") (citing Eli Lilly, 119 F.3d at 1568).
Claim 13 and the specification disclose a method of calculating/determining a volume delivered by a pump. However, both the specification and claim 13 fails to disclose any structural elements that are capable of performing the aforementioned method of calculating the volume. Furthermore, neither the originally filed claim nor the specification disclose how exactly the calculated volume is input back into the system to actually control the pump. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 14 – 25 depend on claim 13. Due to the aforementioned reasons, claims 14 – 25 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 14, 15, 17 – 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “wherein the volume Veff of the liquid medium effectively delivered to the consumer is determined in terms of a delivered mass m of the liquid medium” in lines 1-3. It is unclear as to how the claimed volume is determined in terms of the delivered mass. The mass that is used to determine the density of the liquid medium is a mass calculated by weighing the collected fluid/liquid (see points 8 and 9 of ¶59 in the originally filed specification). It is unclear if a volume is determined/provided or if instead a delivered mass is determined which represents the volume. 
Claims 17, 18 and 19 recite a limitation “a production”. The recited phrase is unclear. Is it the action related to making or manufacturing of a fluid that is to be pumped (fluid component for instance) by the pump system or is the action related to the pumping operation of the pump system (such as start of the operation of the pump to produce/pump the fluid)?
Claim 18 recites the limitation “a total leakage time tLeck .. is measured” in lines 1-2. It is unclear as to how the total leakage time is measured? The total leakage time is rather calculated by adding two measured leakage times tL auf and tL ab.
Claim 20 recites the limitation “wherein the leakage times tL auf and tL ab and/or the total leakage time tLeck measured for an outputted pressure are/is corrected by means of a calculation model if there is a change in the constant pressure on the drive of the piston pump” in lines 1-4. The claim is indefinite for following reasons:
The condition “the total leakage time tLeck measured” makes the claim indefinite because it is unclear as to how the total leakage time is measured? The total leakage time is rather calculated by adding two measured leakage times tL auf and tL ab.
With respect to the phrase “the outputted pressure”, it is unclear if this output pressure is of the fluid/liquid pumped by the pump system or of the pneumatic fluid flowing into and out of the pneumatic/hydraulic drive of the pump system.
It is unclear as to what constitutes “a calculation model” from the originally filed specification.  See ¶63, it is unclear as to how the measured leakage times are corrected and what/which specific calculation model is used.
Claim 23 recites the limitation “on the basis of a knowledge of a position of the piston” in lines 3-4. It is unclear as to whether this claimed knowledge is based on the information obtained using the sensors claimed in claim 22 or the information based on some other parameters (such as hydraulic fluid pressure).
Claims 15 and 19 are rejected for being dependent on claim 14.
Prior art
There is no prior art rejection made in this office action since the scope of the claims is not clear in view of 101 and 112 rejections made above. The previously cited references of Carey, Foege, Hague, Estelle and Brudevold are considered pertinent to applicant's disclosure. 
Response to Arguments
The arguments filed April 24, 2022 have been fully considered but they are not persuasive. 
Applicant argues “Claim 13 recites limitations that provide information as to how a drive of a double acting, pneumatically driven piston pump operating at a constant pressure to move the piston pump between a first dead center position and a second dead center position of the piston pump ties in with determining the volume of the liquid medium effectively delivered to the consumer. Thus, the “Mental Processes” and “Mathematical Concepts” limitations of claim 13 subject to judicial exceptions are integrated into a practical application to determine the volume of a liquid medium effectively delivered to a consumer. Therefore, the subject matter of claim 13 is patent eligible. Claims 14-25 depend directly or indirectly from claim 13, and thus, are likewise patent eligible for at least the same reasons.”
Examiner disagrees for following reason(s): As discussed above, providing and driving a pump (double acting pneumatically driven piston pump) and reciprocating the piston between two strokes represents mere data gathering (obtaining the various values) that is necessary for use of the recited judicial exception (the obtained information is used in the abstract mental process and abstract mathematical concept). The claim only recites to calculate “various values” and plugging it into a mathematical equation for calculating the delivered volume. The claim fails to disclose how exactly this equation is applied to the pneumatically driven piston pump provided with constant pressure. In other words, this claim does not explain how exactly the calculated delivered volume is fed back into the pneumatically driven piston pump to “control or effect the operation” of the pneumatically driven piston pump.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746